DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 24-27, 29-43 are pending.
3.	Figure 4 is directed to the claimed invention.

    PNG
    media_image1.png
    581
    698
    media_image1.png
    Greyscale

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed 30 November 2021, with respect to the rejection(s) of claim(s) 24-30, 34-41 and 43 under 35 U.S.C. 103 as obvious over MARTIN et al. (US 2016/0255616 A1) in view of Hegde (US 2014/0293902 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ERICSSON: “Early data transmission for LTE-MTC”, 3GPP DRAFT; R1-1706886, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, RAN WG1, Hangzhou, China; 6 May 2017 (2017-05-06), XP051261545, herein refer as D1.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 24-27, 29-30 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2015/0365976 A1) in view of ERICSSON: “Early data transmission for LTE-MTC”, 3GPP DRAFT; R1-1706886, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE;650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, RAN WG1, Hangzhou, China; 6 May 2017 (2017-05-06), XP051261545, herein refer as D1.
	Regarding claims 24, 34, 35 and 43, LEE et al. discloses a user equipment (UE) and a method at a user equipment (UE) for performing a random access procedure with a base station, the method comprising the UE:
	detecting a partitioning of the given set of random access preambles into a first and a second partition, wherein the first partition is for non-exclusive use of the UEs with a certain capability, and the second partition is for UEs without the certain capability, 
	detecting a certain capability of the UE, (“A user equipment (UE) determines one random access configuration from a first random access configuration for a normal type of UE and a second random access configuration for a specific type of UE, and transmits a random access preamble based on the second random access configuration to an eNodeB (eNB) if the UE is a specific type of UE.” See abstract.)
	([0017]: “The first random access configuration may be configured for a first bandwidth, the second random access configuration may be configured for a second bandwidth, and the second bandwidth may be smaller bandwidth than the first bandwidth.”)
	([0018]: “The UE may support the second bandwidth, but does not support the first bandwidth.”); and
	in response to detecting the certain capability, selecting a random access preamble from the first partition to indicate the certain capability to the base station.
	([0024]: “The specific type of UE may be one of low-end UEs, low-cost UEs, machine type communication (MTC) devices, the device to device communication (D2D) devices, low-cost MTC devices and low-cost D2D devices.”)
	([0025]: The method includes transmitting a connection request message including bandwidth related information to an eNodeB (eNB).”)

    PNG
    media_image2.png
    506
    642
    media_image2.png
    Greyscale

LEE et al. fail to disclose wherein the certain capability is an early data transmission capability to transmit or receive data before a radio resource control (RRC) connection setup or resume has been completed.  
D1 discloses (the references in parentheses applying to this document) a method at a user equipment for performing a random access procedure (see section 3 “Early data: Data transmission in Msg3 and Msg4”), wherein the UE randomly selects a random access preamble from a given set of preambles to be used for the random access procedure, the method comprising: detecting a partitioning of the given set of random access preamble into a first and a second partition, detecting a certain capability of the UE, and selecting a random access preamble from the first partition to indicate the certain capability to an eNB (see section 3.1 “Data in Msg3”).
Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine D1 with LEE et al. so to implement Early data transmission for LTE-MTC.

	Regarding claims 25 and 36, LEE et al. discloses the method of claim 24 further comprising:
	receiving system information from the base station; and
	detecting the partitioning from the system information.
	([0019]: “The method may further include receiving the first random access configuration and the second random access via system information from the eNB.”)
	([0021]: The random access preamble may include a random access preamble ID selected from the set of random access preamble IDs for the specific type of UE.”)
	Regarding claims 26 and 37, LEE et al. discloses the method of claim 25, wherein the system information comprises an information element indicative of the partitioning of a random access preamble space.  ([0026]: The bandwidth related information may include an indicator indicating that the UE supports either a narrow bandwidth or a wide bandwidth.”)
	
	Regarding claims 27 and 38, LEE et al. discloses the method of claim 27, wherein the information element is an information element comprised by a Physical Random Access Channel (PRACH) configuration or a Narrowband PRACH (NPRACH) configuration.  
	([0069]: In the contention based random access, a UE randomly selects one random access from a set of random access preamble indicated by system information or a handover command, selects a PRACH resource able to transmit the random access preamble, and transmit the same.”)

	Regarding claim 39, LEE et al. discloses the method of claim 24, wherein the certain capability is a capability to transmit or receive data before a radio resource control (RRC) connection setup or resume has been completed.  
	([0092] If the NB random access response contains the random access preamble ID transmitted by the UE within the certain period, at step S140, the UE transmits an RRC connection request message to the eNB on DL-SCH according to scheduling information included in the NB random access response.  If the UE is the specific type of UE, the UE may transmit the RRC connection request message to the eNB through a limited bandwidth based on the scheduling information included in the NB random access response.  The RRC connection request message may indicate the eNB that the UE is the specific type of UE, e.g. low-end or low-cost device.”)

	Regarding claims 29 and 40, LEE et al. discloses the method of claim 24, further comprises sending a message indicative of the selected random access preamble to the base station.
	([0100]:  At step S210, the UE transmits a random access preamble based on the second random access configuration to the eNB if the UE is a specific type of UE.  The random access preamble may include a random access preamble ID selected from the set of random access preamble IDs for the specific type of UE.”)
	([0089]: If the UE is the specific type of UE, at step S110, the MAC layer of the UE performs the NB random access procedure by transmitting a random access preamble to the eNB.  The random access preamble may contain a random access preamble ID dedicated to the specific type of UEs, which is selected from a set of random access preamble IDs included in the NB random access configuration.  The UE may transmit the random access preamble through a limited bandwidth, i.e. narrowband, which may be allocated by the NB random access configuration.”)

	Regarding claims 30 and 40, LEE et al. disclose the method of claim 29, wherein the UE, receives a random access response in response to sending the message indicative of the selected random access preamble.
	([0016]: The method includes transmitting a random access preamble based on the second random access configuration to an eNodeB (eNB) if the UE is a specific type of UE, and receiving a random access response based on the specific type of UE from the eNB.”)

	Regarding claims 32 and 42, LEE et al. disclose the method of claim 40, wherein the random access response comprises a larger uplink grant than that granted to UEs that do not have the certain capability.  
	([0017]: “The first random access configuration may be configured for a first bandwidth, the second random access configuration may be configured for a second bandwidth, and the second bandwidth may be smaller bandwidth than the first bandwidth.”)

7.	Claims 31-33 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable LEE et al. (US 2015/0365976 A1) in view of ERICSSON: “Early data transmission for LTE-MTC”, 3GPP DRAFT; R1-1706886, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE;650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, RAN WG1, Hangzhou, China; 6 May 2017 (2017-05-06), XP051261545, herein refer as D1, further in view of Lohr (US 2012/0147830 A1).
	Regarding claim 33, LEE et al. fails to disclose wherein the UE receives a plurality of subsequent grants without explicitly requesting such grants.
	Lohr, in the same field of invention, discloses the features.
	Lohr teaches ([0163]: “In this TTI bundling mode several TTIs are bundled together in order to mitigate the uplink coverage issues.”), see figure 11.

    PNG
    media_image3.png
    654
    558
    media_image3.png
    Greyscale

	It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine LEE et al. and D1 with Lohr et al. so to allocate a larger uplink grant for bundling mode.

8.	Claims 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable LEE et al. (US 2015/0365976 A1) in view of ERICSSON: “Early data transmission for LTE-MTC”, 3GPP DRAFT; R1-1706886, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE;650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, RAN WG1, Hangzhou, China; 6 May 2017 (2017-05-06), XP051261545, herein refer as D1, further in view of TABET et al. (US 2015/0092711 A1).
	Regarding claims 31 and 41, LEE et al. fail to disclose wherein the random access response comprises a dual grant of the selected random access preamble in the random access response.
	TABET et al. in the same field of invention, disclose method for searching for grants and assignments in a PDCCH includes a dual grant.
	([0090] “upon reception of the scheduling request for closed-loop control application, the base station transmits a joint downlink/uplink dual grant through a sPDCCH.”
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to implement dual grant in LEE et al. 

9.	Claim(s) 24-30, 34-41 and 43 are rejected under 35 U.S.C. 103 as being obvious over MARTIN et al. (US 2016/0255616 A1) in view of Hegde (US 2014/0293902 A1) further  in view of ERICSSON: “Early data transmission for LTE-MTC”, 3GPP DRAFT; R1-1706886, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE;650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, RAN WG1, Hangzhou, China; 6 May 2017 (2017-05-06), XP051261545, herein refer as D1.
	Regarding claims 24, 34, 35 and 43, MARTIN et al. discloses a user equipment (UE) and a method at a user equipment (UE) for performing a random access procedure with a base station, the method comprising the UE:
	detecting a partitioning of the given set of random access preambles into a first and a second partition (“System information includes indication of reserved preambles”), 

    PNG
    media_image4.png
    665
    754
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    770
    993
    media_image5.png
    Greyscale

([0086]: “the mobile communications network would then signal to MTC UEs the number of preambles reserved for MTC, taken from among the non-contention based, i.e. dedicated, preambles.  Then mobile communication network can avoid scheduling those preambles, which have been allocated to MTC UEs to legacy UEs, which legacy UEs believe are non-contention based, i.e. dedicated preambles, when the legacy UE needs a non-contention based preamble.  This means that the mobile communications network can now unambiguously distinguish MTC UE from legacy and other UEs.”)

    PNG
    media_image6.png
    609
    752
    media_image6.png
    Greyscale

	wherein the first partition is for non-exclusive use of the UEs with a certain capability, and the second partition is for UEs without the certain capability,
	detecting a certain capability of the UE ([0064]: “LTE system information comprises a configuration of a number of identifiers or identifying sequences.  These identifiers/sequences are then included in preambles which are used for random access for communication devices”), ([0065]: “Once an identifier has been received and or selected the associated preamble is transmitted over the PRACH channel to the base station as a random access request message.”); and
	in response to detecting the certain capability, selecting a random access preamble from the first partition to indicate the certain capability to the base station.
	(“A method of transmitting/receiving data between a communications device and a mobile communications network including a wireless access interface providing communications resources within a system bandwidth and in time divided units allocated to communications devices of first and second types having different capabilities.  The method generates, at the communication device, a random access message, by selecting a sequence from a predetermined set of sequences, which have been allocated to the communication devices of the second type and transmitting the random access message from the communications device to the wireless communications network.” See Abstract. 
	([0011]: “The method comprises generating, at the communication devices, a random access message, by selecting a sequence from a predetermined set of sequences, which have been allocated to the communication devices of the second type and transmitting the random access message from the communications device to the wireless communication networks...The sequence is therefore arranged to identify the communication device.  The method further comprises in response to the random access message, receiving a random access response at the communication device transmitted according to the capability of the communications device of the second type, the random access message being recognized as being from a communications device of the second type from the selected one of the predetermined sequences allocated to the communication devices of the second type.”)
	MARTIN et al. indeed discloses detecting a portioning of the given set of random access preambles into a first and a second partition, wherein the first partition is for non-exclusive use of the UEs with a certain capability, and the second partition is for UEs without the certain capability.
	In an alternative, Hegde, in the same field of invention, discloses a user equipment (UE) and a method at a user equipment (UE) for performing a random access procedure with a base station, the method comprising the UE:
	detecting a partitioning of the given set of random access preambles into a first and a second partition (“Divide the contention based preamble into sub-groups”, step 201, “Transmitting information on the sub-groups of the preamble and the random access channels to the user equipment” step 204, see figure 2)
	wherein the first partition is for non-exclusive use of the UEs with a certain capability, and the second partition is for UEs without the certain capability , ([0032]: “dividing the contention based random access preambles into a plurality of subgroups (201).  Further the plurality of user/user equipment is categorized into a plurality of subgroups (202).  Here, categorization of the plurality of equipment is based on a plurality of conditions, for instance the channel conditions experienced by the user, the distance of the user from a network and the like.  After categorizing the UEs into sub-groups, the UEs within a preamble subgroup are allocated to one or more random access channels (203).  The schedule defines the sequence of access by the UEs in a particular group.  Further, the information on the sub-groups of the preamble and the random access channel is transmitted to the plurality of UEs (204).” 
	detecting a certain capability of the UE ([0035]: “The PRACH mask identifies which PRACH resources the UE is allowed to use for the access attempt.  Specifically, the mask defines in which PRACH opportunity the UE is allowed to transmit a random access preamble.”); and
	in response to detecting the certain capability, selecting a random access preamble from the first partition to indicate the certain capability to the base station.
	(“The method comprises of dividing the contention based preambles into a plurality of sub-groups, scheduling the users within a preamble subgroup in one or more random access channel opportunities and transmitting information on the sub-groups of the preamble and the random access channel opportunities to one or more user equipment.  The users within a sub-group are provided access to the set of contention based preambles dispersed in time thereby reducing the number of user equipment colliding on a single random access preamble channel.”), see abstract.  
	([0034]: “all the UEs with Mask2.  A UE2 selects a preamble5 by contention based random Access procedure.  A UE8 selects a preamble31 by contention based random Access procedure.  Similarly, a UE14 selects a preamble44 and UE20 selects preamble49 by contention based random access procedure.”)
	([0035]: “all the UEs under Mask3...All the four UEs selects the respective preambles by contention based random access procedure.”)
	([0032]: “dividing the contention based random access preambles into a plurality of subgroups (201).  Further the plurality of user/user equipment is categorized into a plurality of subgroups (202).  Here, categorization of the plurality of equipment is based on a plurality of conditions, for instance the channel conditions experienced by the user, the distance of the user from a network and the like.  After categorizing the UEs into sub-groups, the UEs within a preamble subgroup are allocated to one or more random access channels (203).  The schedule defines the sequence of access by the UEs in a particular group.  Further, the information on the sub-groups of the preamble and the random access channel is transmitted to the plurality of UEs (204).”
MARTIN et al. in view of Hegde fail to disclose wherein the certain capability is an early data transmission capability to transmit or receive data before a radio resource control (RRC) connection setup or resume has been completed.  
D1 discloses (the references in parentheses applying to this document) a method at a user equipment for performing a random access procedure (see section 3 “Early data: Data transmission in Msg3 and Msg4”), wherein the UE randomly selects a random access preamble from a given set of preambles to be used for the random access procedure, the method comprising: detecting a partitioning of the given set of random access preamble into a first and a second partition, detecting a certain capability of the UE, and selecting a random access preamble from the first partition to indicate the certain capability to an eNB (see section 3.1 “Data in Msg3”).
Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine D1 with MARTIN et al. in view of Hegde so to implement “Early data transmission for LTE-MTC”.


    PNG
    media_image7.png
    491
    488
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    650
    554
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    400
    571
    media_image9.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine MARTIN et al. with HEGDE so that user selects a preamble randomly from the preamble sub-groups, determine the random access opportunity and transmit the preamble on the random access opportunity, thereby reducing the contention on the contention based preambles.

	Regarding claims 25 and 36, MARTIN et al. discloses the method of claim 24 further comprising:
	receiving system information from the base station (“System information includes indication of reserved preambles” step M1 in figure 10); and
	detecting the partitioning from the system information (“UE selects from allowed ranged of random access preamble, step S2, figure 10).

Regarding claims 26 and 37, MARTIN et al. discloses the method of claim 25, wherein the system information comprises an information element indicative of the partitioning of a random access preamble space.  (“System information includes indication of reserved preambles” step M1 and “UE selects from allowed range of random access preambles.” Step S2, see figure 10)

	Regarding claims 27 and 38, MARTIN et al. discloses the method of claim 27, wherein the information element is an information element comprised by a Physical Random Access Channel (PRACH) configuration or a Narrowband PRACH (NPRACH) configuration.  ([0064]: “LTE system information comprises a configuration of a number of identifiers or identifying sequences.  These identifier/sequences are then included in preambles which are used for random access for communications devices.  The uplink subframes may comprises a corresponding physical random access channel (PRACH) over which preambles or other identifying numbers or sequences may be sent wherein the possible location of PRACH channels are indicated in the system information according to sets of possibilities defined in system specifications.”)

	Regarding claim 39, MARTIN et al. discloses the method of claim 24, wherein the certain capability is a capability to transmit or receive data before a radio resource control (RRC) connection setup or resume has been completed.  

    PNG
    media_image10.png
    703
    607
    media_image10.png
    Greyscale

	Regarding claims 29 and 40, MARTIN et al. discloses the method of claim 24, further comprises sending a message indicative of the selected random access preamble to the base station.  ([0011]: “The method comprises generating, at the communications device, a random access message, by selecting a sequence from a predetermined set of sequences, which have been allocated to the communications devices of the second type and transmitting the random access message from the communication device to the wireless communications network.”)

	Regarding claims 30 and 40, MARTIN et al. discloses the method of claim 29, wherein the UE, receives a random access response in response to sending the message indicative of the selected random access preamble. ([0011]: “The method further comprises in response to the random access message, receiving a random access response at the communications device transmitted according to the capability of the communications device of the second type, the random access message being recognized as being recognized as being from a communications device of the second type from the selected one of the predetermined sequences allocated to the communications devices of the second type.”)

10.	Claims 31-33 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over MARTIN et al. (US 2016/0255616 A1) in view of Hegde (US 2014/0293902 A1) further in view of D1 and furthermore in view of Lohr (US 2012/0147830 A1).
	Regarding claims 32 and 42, MARTIN et al. fails to disclose wherein the random access response comprises a larger uplink grant than that granted to UEs that do not have the certain capability. 
	Lohr, in the same field of invention, discloses the features.
	Lohr teaches ([0163]: “In this TTI bundling mode several TTIs are bundled together in order to mitigate the uplink coverage issues.”), see figure 11.

    PNG
    media_image3.png
    654
    558
    media_image3.png
    Greyscale

	It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine MARTIN et al. with Lohr et al. so to allocate a larger uplink grant for bundling mode.

	Regarding claims 33 and 42, Lohr et al. further discloses wherein the UE receives a plurality of subsequent grants without explicitly requesting such grants.  ([0015]: “The wireless communications apparatus can include means for detecting whether to bundle a plurality of Transmission Time Intervals (TTIs) for a scheduled transmission to a base station in a random access procedure.).  In other words, the UE receives a plurality of subsequent TTI when the communications is Bundling mode.

Regarding claims 31 and 41, Lohr et al. discloses wherein the random access response comprises a dual grant in the random access response.
([0175]: “In one embodiment, the random access response message has a format as shown in FIG. 12 or FIG. 14.  In this exemplary embodiment, the transmission mode indicator is a flag (one bit) that - -when set (for example flag=1) - - that the mobile terminal should send the scheduled uplink transmission using TTI bundling as described with respect to FIG. 12...if the transmission mode indicator is not set (for example flag=0), the mobile terminal is instructed to send the first scheduled transmission without TTI bundling, i.e. as a transmission in a single TTI.”).
Conclusion 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412